DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-23, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over applicant IDS cited Nienstedt et al. (US 2020/0026348 A1, hereinafter, Nienstedt) in view of Aldred et al. (US 20160091899 A1, hereinafter, Aldred).
Regarding claims 1, 15 and 30, Nienstedt teaches an apparatus or first device (Figs. 3-5, a handheld device 304 (e.g., a controller)) a method, and a non-transitory computer-readable storage medium comprising instructions stored thereon (Fig. 14, [0095] Computer system 1400 may further include and/or be in communication with one or more non-transitory storage devices 1425), comprising: 
Memory ([0043], computing apparatus including memory may reside in handheld device 304. Fig. 14, memory 1435); and 
one or more processors ([0043], computing apparatus including one or more processors in handheld device 304. Fig. 14, one or more processors 1410), the one or more processors being configured to: 
receive one or more images depicting by at least one image sensor system on the apparatus or first device([0037] Handheld device 304 may include one or more imaging devices (referred to herein as handheld imaging devices 326)), the one or more images capturing a set of patterns having a predetermined configuration on a device or second device, wherein the apparatus has lower power requirements than the device (Fig. 5, [0046], wearable device 302 includes one or more wearable fiducials 306 and handheld device 304 includes one or more rear-facing handheld imaging devices 326 having a field of view that at least partially and at least temporarily includes wearable fiducials 306); 
determine, from the one or more images captured by the at least one image sensor system, a set of pixels corresponding to the set of patterns on the device ([0087] At step 1314, the number of fiducials contained in the fiducial image is determined as well as the locations (e.g., pixel locations) of the observed fiducials); 	
determine, based on the set of pixels corresponding to the set of patterns on the device or second device, a location and a relative pose in space of each pattern from the set of patterns ([0040], Wearable fiducials 306 may have a known relationship with respect to each other such that an imaging device may determine its position and/or orientation with respect to wearable device 306 by capturing an image of one or more of wearable fiducials 306); and 
determine, based on the location and the relative pose in space of each pattern from the set of patterns, and further based on the determining that the first pattern is at a left, right, top, or bottom position relative to the second pattern ( [0049], the fiducial image may be analyzed to determine the locations of any fiducials of wearable fiducials 306, and the position and/or orientation may be determined based on the locations of the fiducial(s) within the fiducial image as well as the known physical relationship between wearable fiducials 306. See also [0048 and 0052]),  a pose of the apparatus or first device relative to the device or second device (Figs. 4-6, 9, 13. [0003], determining localization (position, orientation, and/or distance) of a peripheral device. More particularly, embodiments of the present invention provide systems, devices, and methods for localization of a handheld device with respect to a wearable device).
	Regarding the amended limitation stating determine, based on a first orientation of a first pattern from the set of patterns relative to a second orientation of a second pattern from the set of patterns, that the first pattern is at a left, right, top, or bottom position relative to the second pattern, Nienstedt teaches at [0049], the fiducial image may be analyzed to determine the locations of any fiducials of wearable fiducials 306, and the position and/or orientation may be determined based on the locations of the fiducial(s) within the fiducial image as well as the known physical relationship between wearable fiducials 306.  See also [0048] which teaches tracking of a plurality of fiducials).  
	To expedite prosecution, examiner introduces Aldred who teaches a system which determines, based on a first orientation of a first pattern (Fig. 6, first target 80) from the set of patterns relative to a second orientation of a second pattern (Fig. 6, second target 82) from the set of patterns, that the first pattern is at a left, right, top, or bottom position relative to the second pattern (Fig. 6, [0053-0055], “the pixel height H1 of the centre point of the left hand target 80 is greater than the pixel height H2 of the centre point of the right hand target 82” [0055], “it is the left hand target 80 that is now in a lower position in the image frame compared to the right hand target 82.”), 
Regarding claims 2 and 16, Nienstedt teaches the at least one image sensor system includes a set of image sensor systems ([0037] Handheld device 304 may include one or more imaging devices. Fig. 3, front and a rear handheld imaging device 326A/B), and wherein determining the pose of the apparatus relative to the device is further based on predetermined relative locations and orientations of the set of image sensor systems on the apparatus (Figs. 4-6, 13).
Regarding claims 3 and 17, Nienstedt teaches the one or more processors being configured to: determine three-dimensional (3D) coordinates of one or more points in space associated with a scene captured by the set of image sensor systems (Figs. 4-8 and 12-13, [0043-0045]); and 
determine, based on the predetermined relative locations and orientations of the set of image sensor systems and the 3D coordinates of the one or more points in space, relative 3D poses of the set of image sensor systems, wherein the pose of the apparatus relative to the device is further based on the relative 3D poses of the set of image sensor systems (Figs. 4-8 and 10-13, [0043-0045, 0059-0061, 0063-0067, 0070]).
Regarding claims 4 and 18, Nienstedt teaches the pose of the apparatus relative to the device comprises a six degrees of freedom (6DoF) pose ([0003], determining localization (position, orientation, and/or distance) of a peripheral device. Fig. 4. Fig. 10, step 1004), and wherein the predetermined configuration of the set of patterns comprises at least one of a relative location of each pattern on the device, a relative orientation of each pattern on the device, a shape of each pattern, and an arrangement of the set of patterns ([0040], Wearable fiducials 306 may have a known relationship with respect to each other such that an imaging device may determine its position and/or orientation with respect to wearable device 306 by capturing an image of one or more of wearable fiducials 306. [0048]).
Regarding claims 5 and 19, Nienstedt teaches determining the location and relative pose in space of each pattern from the set of patterns comprises: 
determining 3D orientations of the set of patterns by rotating 3D coordinates in space that correspond to the set of pixels corresponding to the set of patterns, the 3D coordinates being rotated relative to reference 3D coordinates (Figs. 3-6, [0049, 0057]); and 
determining 3D locations of the set of patterns by translating the 3D coordinates in space corresponding to the set of pixels corresponding to the set of patterns, the 3D coordinates being translated relative to the reference 3D coordinates (Figs. 3-6, [0049, 0057]).
Regarding claims 6 and 20, Nienstedt teaches The apparatus of claim 19, wherein the relative pose of each pattern is based on the 3D orientations of the set of patterns and the 3D locations of the set of patterns, and wherein the location of each pattern comprises a respective 3D location from the 3D locations of the set of patterns ([0048-0049, 0056-0057]).
Regarding claims 7 and 21 Nienstedt teaches determining the pose of the apparatus or the first device relative to the device or second device further comprises determining a pose of the device relative to the apparatus, wherein the pose of the apparatus includes a first 6DoF pose and the pose of the device includes a second 6DoF pose (Figs. 4-6, [0044-0046], position and orientation of handheld and wearable devices is determined).
Regarding claims 8 and 22, Nienstedt teaches the apparatus is a hand controller device and the device comprises a head-mounted display device (Figs. 3-5, a handheld device 304 (e.g., a controller). [0046], wearable device 302).
 	Regarding claims 9 and 23, Nienstedt teaches wherein the at least one image sensor system comprises an image sensor system that has a lower power consumption than an additional image sensor system of the second device ([0054], One advantage of such a configuration may be the simplicity and low-power consumption of handheld device 304),, and wherein each pattern of the set of patterns is visible in at least one of an infrared spectrum and a visible light spectrum ([0054], low-power consumption of handheld device 304 which includes imaging devices 326A/B that take images of fiducial images. This means fiducial images are visible in the visible light spectrum).
Regarding claim 29, Nienstedt teaches wherein the apparatus is a mobile device (Fig. 3, handheld device is a gaming controller that user can move around hence is mobile).

Claims 10-14 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over applicant IDS cited Nienstedt et al. (US 2020/0026348 A1, hereinafter, Nienstedt) in view of Aldred et al. (US 20160091899 A1, hereinafter, Aldred), as applied to claims 1 and 15 above, and further in view of Hu et al. (US 20210350566 A1, hereinafter, Hu).
.Regarding claims  10 and 24, Nienstedt teaches at least one pattern of the set of patterns, however, is not relied upon for teaching the set of patterns comprises encoded machine-readable information, the encoded machine-readable information comprising at least one of location information associated with the at least one pattern, an identifier associated with the at least one pattern, a unique code, a setting, and information about a user account associated with an extended reality application hosted on at least one of the apparatus and the device.
Hu teaches at least one pattern of the set of patterns comprises encoded machine-readable information, the encoded machine-readable information comprising at least one of location information associated with the at least one pattern, an identifier associated with the at least one pattern, a unique code, a setting, and information about a user account associated with an extended reality application hosted on at least one of the apparatus and the device (Figs. 2-3, and 5-6, [0026, 0044], ChArUco board that includes a plurality of ArUco markers that includes multiple fiducials with encoded identifiers which are used to interpolate and refine the position).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Nienstedt with Hu such that the set of patterns comprises encoded machine-readable information as Hu teaches the use of Deep ChArUco provides improved pose estimations particularly in challenging low-light, high-motion, and/or high-blur scenarios (Hu, Abstract).
Regarding claims 11 and 25, Nienstedt teaches determining the set of pixels corresponding to the set of patterns on the device comprises: detecting, based on the one or more images captured by the at least one image sensor system, each pattern from the set of patterns on the device; and identifying one or more points in each pattern from the set of patterns, the one or more points corresponding to one or more pixels from the set of pixels, wherein determining the location and relative pose in space of each pattern is based on the one or more points in each pattern ([0057]).
Hu also teaches determining the set of pixels corresponding to the set of patterns on the device comprises: detecting, based on the one or more images captured by the at least one image sensor system, each pattern from the set of patterns on the device; and identifying one or more points in each pattern from the set of patterns, the one or more points corresponding to one or more pixels from the set of pixels, wherein determining the location and relative pose in space of each pattern is based on the one or more points in each pattern ([0018], A subpixel refinement then refines the 2D point locations into subpixel coordinates. [0058-0059, 0082, 0116]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Nienstedt with Hu to determine the set of pixels corresponding to the set of patterns on the device as Hu teaches the use of Deep ChArUco provides improved pose estimations particularly in challenging low-light, high-motion, and/or high-blur scenarios (Hu, Abstract).
Regarding claims 12 and 26, Nienstedt is not relied upon for teaching determining the set of pixels corresponding to the set of patterns on the device comprises: detecting, based on the one or more images captured by the at least one image sensor system, each pattern from the set of patterns on the device or second device; for each pattern, detecting a smaller inner pattern; and identifying one or more points in each smaller inner pattern, the one or more points corresponding to one or more pixels from the set of pixels, wherein determining the location and relative pose in space of each pattern is based on the one or more points in each smaller inner pattern.
Hu teaches determining the set of pixels corresponding to the set of patterns on the device or second device comprises: detecting, based on the one or more images captured by the at least one image sensor system, each pattern from the set of patterns on the device; for each pattern, detecting a smaller inner pattern; and identifying one or more points in each smaller inner pattern, the one or more points corresponding to one or more pixels from the set of pixels, wherein determining the location and relative pose in space of each pattern is based on the one or more points in each smaller inner pattern (Figs. 2-4, [0026, 0043-0044, 0058-0059], ChArUco board includes multiple fiducials with encoded identifiers or ArUco markers 201 which allow a device to perform the claimed functions).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Nienstedt with Hu to determine the set of pixels corresponding to the set of patterns on the device as Hu teaches the use of Deep ChArUco provides improved pose estimations particularly in challenging low-light, high-motion, and/or high-blur scenarios (Hu, Abstract).
Regarding claims 13 and 27, Nienstedt teaches determining the pose of the first device relative to the second device comprises determining a 6DoF pose of the first device relative to the second device and a 6DoF pose of the second device relative to the first device, the method further comprising: detecting, based on one or more additional images captured by the at least one image sensor system, one or more additional patterns on an object captured in the one or more additional images; determining one or more pixels in the one or more additional images that correspond to the one or more additional patterns on the object; and determining, based on the one or more pixels, an additional 6DoF pose of the object relative to at least one of the 6DoF pose of the apparatus and the 6DoF pose of the second device (Figs. 4, 9-10, and 12 [0062]).
Hu also teaches detecting, based on one or more additional images captured by the at least one image sensor system, one or more additional patterns on an object captured in the one or more additional images; determining one or more pixels in the one or more additional images that correspond to the one or more additional patterns on the object; and determining, based on the one or more pixels, an additional 6DoF pose of the object relative to at least one of the 6DoF pose of the first device and the 6DoF pose of the second device (See figs. 2-6, 11 and corresponding description such as [0037, 0039, 0058-0059]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Nienstedt with Hu to determine the pose of the first device relative to the second device as Hu teaches the use of Deep ChArUco provides improved pose estimations particularly in challenging low-light, high-motion, and/or high-blur scenarios (Hu, Abstract).
Regarding claims 14 and 28, Nienstedt teaches wherein the object comprises a display device or a video game console (Fig. 3, [0029, 0045], handheld device 304 may be a totem to be used in a gaming scenario).

Response to Arguments
Applicant's arguments filed 12 September 2022 are directed towards the amended subject matter. Examiner has mapped the newly amended subject matter to Nienstedt and Aldred noting particularly [0053-0055] and figure 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622